MR.   JASON T.    PEGUES #728196
HUNTSVILLE UNIT
815 12th STREET
HUNTSVILLE,      TEXAS 7 7 348
                                                                          CLERK OF THE COURT:                                                                               NLIBin
                                                                       list COUAt 0F APPEAkl
                                                                           HOUSTON. tEJCAl

                             CAUSE N0.94-DCH-026185                      AUG 8«""_01S
                                                                              PHEfl AAPRINE
                                                                       CHRISTOPH

JASON T.       PEGUES #728196                    IN THE DISTRICT CftMSkT
PETITIONER




VS                                              FORT BEND COUNTY,     TEXAS




THE    STATE    OF   TEXAS                      240th   JUDICIAL   DISTRICT
RESPONDENT                              §

                             PETITIONER'S OBJECTION

                     UNDER TEXAS RULES OF APP.PROC.33.1



!Fo::Tbe Honorable       said Court;

      Comes now, JasoTTirT. Pegues #723196, petitioner, Pro-se, in the above
cause of action respectfully submit this Petitioner's Objection under

the Texas Rules of App .Proc.33.1 in reference to the petitioner's

Motion For Forensic DNA Testing. The petitioner would like to show

this    Honorable      Court   the following:


                               PROCEDURAL HISTORY



petitioner filed a Motion For Forensic DNA Testing with attachments

around March 24j, 2015, and was received by the Fort Bend District
Attorney's Office approx. Aj>r i1_3_2015 . On June 8 ,2015.thg._Sta.te was
granted a Motion For Extension of time, deadline date extended to the
requested date by the State.June 29,2015 . On J-un e_26_20__, the

Honorable Thomas R. Culver,III presiding Judge, 240th District

Court in Fort Bend County, Texas granted a second Motion presented by/

the State to enter orders to various parties for the location of the

evidence in this case 2618 5 so that the state may respond to the

petitioner's Motion Fox Forensic DNA Testing.




                                       -1-
                     PETITIONEE'S    OBJECTION



0n June 26f2015, The Honorable Judge Thomas R. Culver,III granted the
State's Motion   to enter orders so that   the State may respond to the

Petitioner's Motion For Forensic DNA Testing and for this court :;po

make a findings required by Tex.Code Crim.Proc.arti64. The order to

submit the affidavit were   to be filed within 30 to 45 days in which all

parties ordered by this Honorable Court to submit affidavits were filed
with the exception of one party [Former Ansistant District Attorney,

James Sidney Crowley]. The Petitioner is objecting due to the Former
Assistant District Attorney,James Sidney Crowley being in contempt of

court in failing to comply with a court order signed by an Honorable

Judge, which was to file an original and three copies of his affidavit

within 30 days of the order which was signed and issued by the

Honorable Judge on _HS£_.26_2015, "Addressing his recollection, if any,
regarding their receipt, delivery, handling, chain of custody,

maintenance, storage and condition of the evidence in this case,

including the blood and hair from the complainant and the defendant ii

this case, along with any records supporting the same". Former

Assistant District Attorney, James Sidney Crowley has failed to comply

with an official court order. The Petitioner has been patient as now

it has been two months ever the day the order was     issued to Mr.Crowley

and he has still not submitted his affidavit, making this objection

legit and reasonable.

                        REQUEST FOB BELIEF


The Petitioner request respectfully that he be granted to a new

punishment hearing, requesting time-served although initially Petitioner
requested his sentence and charge be vacated. Based on the facts in
this proceeding, the Penal Laws were violated in tampering supported b>


                               -2-
the State not being able to present the evidence in this case 26185,

along with the affidavits that were submitted stating having no

knowledge of    the location of evidence in this case entitles the

Petitioner to   relief.   Fofffler Assistant District Attorney,       James Sidney

Crowley has failed to comply with a court order and by him doing so,

raises questions about how legit constitutionally was the Petitioner's

conviction, which brings reasonable probability to the Petitioner's

claims and issues presented in his Motion For Forensic DNA Testing.

                               PRAYES.


WHEREFORE, PREMISES CONSIDERED, Petitioner,Jason T. Pegues #728196,

respectfully prays that this Honorable Court take into consideration

all of the facts in this     objection and grant the Petitioner the relief

requested based on the violations and errors as well as parties not

complying with a court order, being in contempt, that is all clear

pertaining to not only this particular proceeding but that is clear

pertaining to this case 26185.

Excr.utod on this 27th day of August, 2015.


                                            RespectfuiXv Submitted,



                                         Pet itioner:


                      CERTIFICATE OF     SERVICE


I, Jason T. Pegues??728196, hereby certify that a true and correct copy
of the Petitioner's Objection has been mailed via U.S.Postal Service
to the District CLerk,Annie Rebecca Elliott,The 240th Judicial District
Court in Fort Bend County,Texas for filing and presentation to said
court. Also, a copy of this objection has been forwarded to the 1st
Court of Appeals to be presented to the Court in reference to No.01-?
15-00535-CR (First District of Texas Court of Appeals at HOUSTON).

Executed and Signed on this 27th day of August,2015.


                                 _3_                    T. Peg           I.Jason T. Pegues #72819,6, presently incarcerated in Walker County,
           Texas hereby declare under the penalty of perjury that the
           aforementioned in this objection is true and correct.


           Signed on this 27th day of August,2015.

                                                                    Wffle
                                                               !S #728196
                                                815 12th   STREET
                                                Huntsville, Texas 77 34 8




cc/fliet




                                        -4-
                                 MR.   JASON T.       PEGUES #728196
                                         HUNTSVILLE UNIT                                     FILED IN
                                         815 12th STREET                            1ST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                         HUNTSVILLE,        TEXAS
                                               77348
                                                                                      AUG 28 2015
                                                                                   CHRISTOPHER A. PRINE
           AUGUST 27,2015                                                        CLERK.



           TO:   CLERK OF THE COURT
                 COURT OF APPEALS,       FIRST DISTRICT
                 301   FANNIN   STREET
                 HOUSTON,   TEXAS 77002-2066



           Re: FILING A COPY OF AN OBJECTION FILED IN THE TRIAL COURT                            IN
                 REFERENCE TO APPELLATE CASE NUMBER: 0W                5-0053_5_-CR


           DEAR CLERK OF THE       COURT:

              ENCLOSED IS A COPY OF AN OBJECTION FILED IN THE TRIAL COURT BUT
           THAT IS IN REFERENCE TO APPELLATE CASE NUMBER: 01-15-00535-CR. IF YOU
           WILL PLEASE FILE THE ENCLOSED DOCUMENTS SO THAT THEY MAY PRESENTED TO
           THE COURT TO BE TAKEN INTO CONSIDERATION UPON RULING WHETHER TO ISSUE
           RELATOR'S WRIT OF MANDAMUS, I WOULD GREATLY APPRECIATE IT.
           THANK YOU FOR YOUR TIME AND ASSISTANCE.




                                                                               ^k%&25k
                                                                     PEGUEj   >7 28196
                                                           RELATOR




cc/file:


                                                  1   of    1
MR.   JASON T.   PEGUES #728196
HUNTSVILLE UNIT
815 12th STREET                                                            yp.tm .'SViJ- M rrr-.-h .-WiM   .•?(;   t^tiL.
HUNTSVILLE,      TEXAS 77348
                                                                                     ;y? AIJNGT201S PM 9 I
                                                                    CLERK OF THE COURT :CJWSI&pher A^$JMf
                 *LEGAL   MAIL*                                     COURT OF          APPEALS,                              FIRST   DISTRICT
                                                                    301   FANNIN              STREET
                                          RECEIVED                  HOUSTON,          TEXAS 77002-2066
                                  FIRST COURT OF APPEALS
                                      HOUSTON, TEXAS
                                      AUG 2 8 2015
                                  CHRISTOPHER A. PRINE
                                  CLERK     -
                                                                           MAIL RECEIVED
                                          :"• i''L''_:jrTj£iL'G:&'zi'3
                                                                                 „.,,,iiJi,,j,.]iiJiiiij,i..i,1ii,i|j„.J|.j(Jii,;i»/ii;l'//nfi